Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

2019 Revised Guidance, 84 Fed. Reg. at 52-56. 2019 Revised Guidance, Step 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-12 recite a series of steps, thus it is a process.
Claims 13-18 recite an apparatus comprising a memory and a processor.  According to paragraph [0049], processor refers to CPU, ASIC, FPGA, thus it is a system/machine.
Claim 19-20 recite a non-transitory computer readable storage medium, thus it is an article of manufacture.
2019 Revised Guidance, Step 2A Prong One (Does the Claim recite an abstract idea, law of Nature, or Natural Phenomenon?).
Apart from the “memory”, “processor”, “non-transitory computer readable storage medium”, independent claims 13, 21 recite limitations which are drawn to the abstract idea of a mental process, along with Claim 1. 
Claims 1, 13 and 19 recite a method (or apparatus or non-transitory readable storage medium) comprising obtaining…request…; parsing the transaction request…; query according to the chain height for off chain data; in response to determining the off-chain data is present in the data manager, sending the off-chain data to the target node; and in response to determining the off-chain data is absent in the data manager, determining a type of the target node…, and obtaining the off-chain data…
Claims 2 and 14 recite triggering a chain height traversing process …; and traversing, through the chain height traversing process …, to query for the off-chain data.
Claims 3 and 15 recite parsing the transaction parameter …; determining that the target node is in a main chain of the blockchain network …; and determining that the target node is in a side chain of the blockchain network .... 

Claims 5 and 17 recite transmitting a data obtaining request to the main chain of the blockchain network …; and receiving the off-chain data in response to the data obtaining request.
Claims 6, 18, 20 recite receiving a data synchronization request …; performing permission verification …; and controlling the first data manger to perform data synchronization....
Claim 7 recite receiving a query request, and parsing the query …; obtaining permission information …;
performing verification on the permission information of the off-chain data and the user identifier…; obtaining the off-chain data in the blockchain network…; and pushing the off-chain data ...
Claim 8 recite transmitting prompt information…
Claim 9 recite obtaining query condition information …; querying an information index table of the blockchain network…; and determining the permission information of the off-chain data...
Claim 10 recite obtaining a private key of the target node; and decrypting, by using the private key of the target node... 
Claim 11 recite requesting a one-time password from a target user; obtaining the off-chain data according to the one-time password; and decrypting the off-chain data...
Claim 12 recite obtaining a processing result of the off-chain data; and triggering broadcast in the blockchain network...
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information. The steps of receiving requests, parsing requests, obtaining requests, responding, sending data can all be done without any specialized machine. 
For example, regarding Claims 1, 13 and 19, a human or person can obtain a request which can be done orally without a use of a computer, parse (organize) the requests; respond the request and send out data on paper.  Regarding Claims 2 and 14, a human or person can trigger and traverse the 
Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
2019 Revised Guidance, Step 2A Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) 
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claims 13 and 19 only recites an apparatus comprising memory and processor, and a non-transitory computer readable storage medium for performing steps of Claim 1. A memory, a processor, 
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Claims 1, 13, 19 lack any practical application and providing useful result. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56. Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-
In this case, the insignificant limitations are identified as follows at Step 2B.
o             Claims 1, 13, 19, for example, contain an insignificant pre-solution activity of “obtaining a request”.
o             Claims 2, 14 contain only insignificant field-of-use limitations (talking about triggering the process and an insignificant post-solution activity (traversing the query).
o             Claims 3, 15 contain an insignificant field-of-use limitation (“parsing transaction parameter”), and an insignificant post-solution activity (“determining that the target node”) 
o             Claims 4, 16 contain an insignificant field-of-use limitation (parsing transaction request) and an significant post-solution activity (“obtaining off chain data”).
o             Claims 5, 17 contain insignificant pre-solution activity of (“receiving the off chain data”) and an insignificant post-solution activity (“transmitting a data”).
o             Claims 12 contain an insignificant field-of-use limitation (“obtaining a processing result of the off-chain”, and an insignificant post-solution activity (“triggering broadcast in the blockchain network”).
These computer functions are well-understood, routine, and/or conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).  In this case, for example, claims 1, 13, 19 disclose receiving request, parsing request, respond the off chain, sending off chain to target that are similar to the steps of receiving, analyzing/storing, generating result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coleman et al. (2021/0011647) discloses a Blockchain and storage system to support on-chain and off-chain storage (paragraph [0171]). 
Govekar (2020/0349502) discloses on chain and off chain information may be managed and synchronized to achieve response (paragraph [0015]).
Padmanabhan et al. (2020/0252406) discloses whether the knowledge is inside (on chain) or outside (off chain) (paragraph [0230]).
Puddu et al. (2020/0067697) discloses query transaction to find the height of the chain (paragraph [0166]).
Kamijoh (2020/0110813) discloses “identify a category type” when off chain data is found (paragraphs [0078], [0080]).
Padmanabhan (2019/0236606) discloses whether that knowledge is on chain or off chain, paragraph [0122].
Shadmon et al. (2019/0158594) discloses an coordinator parse the query (paragraph [0078]).

Storisteanu et al. (6,976,209) discloses chained off, if none found create new one.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152